department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list attention legend sponsor m trustee n company company p custodian s trust t company u state a_trust agreement b stock exchange x city y country z dear this is in response to a request for a private_letter_ruling dated date as supplemented by additional correspondence received on may may july and date submitted on your behalf by your authorized representative you request rulings under sec_408 of the internal_revenue_code the code regarding the acquisition of shares in trust t by the trustee or custodian of an individual_retirement_account described in sec_408 or an individually_directed_account maintained by a plan qualified under sec_401 a account the following facts and representations were submitted by your authorized representative sponsor m established trust t under the laws of state a pursuant to trust agreement b between itself and trustee n trust t has been structured to qualify for classification as a_trust under sec_301_7701-4 of the federal_income_tax regulations regulations and be treated as a grantor_trust under sec_671 through of the code trust t is structured so as not to be an investment_trust under sec_301_7701-4 or a business_entity under sec_301_7701-2 trust tis an emerging growth company as defined by the jumpstart our business startups act of p l no trust t from time to time issues units shares each representing an undivided fractional beneficial_interest in and ownership of trust t's net assets and having no par ie minimum value the shares are being sold as part of an offering of securities to the public pursuant to an effective registration_statement under the securities act of as amended the shares are registered under sec_12 of the securities exchange act of as amended the shares are traded on stock exchange x trust t is not registered as an investment_company under th investment_company act of as amended trust twill not hold or trade in commodity futures contracts regulated by the commodity exchange act of as amended sponsor m represents that the shares are widely held and freely transferable within the meaning of sections b and of the department of labor regulations trust t's primary objective is to provide investors with an opportunity to invest in gold through the shares and be able to take delivery of physical gold bullion in exchange for their shares trust ts secondary objective is for the shares to reflect the performance of the price of gold less the expenses of its operations trust t differs from other exchange-traded vehicles that are based on the price of gold in that every shareholder has the right to request a conversion of shares to physical gold provided that the number of shares corresponds to at least one fine ounce of physical gold and has a minimum dollar value as specified by sponsor m trust agreement b defines fine ounce to mean an ounce of percent pure gold and it defines ounce to mean one troy ounce as described more fully therein trust ts assets consist principally of physical gold bullion held on its behalf in one or more financial institutions for safekeeping initially custodian s trust t holds bars which must satisfy the i mari tp good delivery standards these standards specify the fineness or purity of the gold bars as established by the r bullion market association lbma trust twill also hold other gold bars and coins without numismatic value with a minimum fineness or purity of 8lf' parts per iift fi percent or american gold eagle gold coins with a minimum fineness of percent however neither trustee n nor custodian s confirms or warrants the fineness of the gold allocated to trust t which are provided by the lbma standards in the case of j tm iiifj bars and by the precious metals dealer in the case of other physical gold trustee n will engage in over- the-counter transactions with precious metals dealers such as company u to exchange trust t's gold for gold of different specifications for delivery to investors collectively gold gold may be allocated or unallocated but the amount of unallocated gold is limited as described in trust agreement b gold other than the kim n bars will be held solely for delivery to investors who apply to take delivery of gold in exchange for their shares however a holder of shares including an account will not have an immediate possessory interest in or unilateral right to take possession of the physical gold represented by the shares it holds sponsor m will enter into over-the-counter transactions with company u for purposes of delivering gold other than t me n bars to investors sponsor m represents that the precious metals dealer is responsible to trust t for any deficiency in the amount or quality of physical gold under a transaction and shipping agreement between sponsor m and company u the shares provide investors with the opportunity to access the gold market through a traditional brokerage account sponsor m believes that the shares will allow investors to more effectively implement investment strategies that use gold than would be the case if they purchased held and traded gold directly trust t will not use derivatives and trust t's allocated gold will not be subject_to the risks of borrowing arrangements with third parties the value of trust t's gold is reported on its web site on a daily basis trust tissues shares in blocks of- shares baskets in exchange for physical gold bullion from an authorized participant an authorized participant is a person that at the time of an order to purchase or redeem one or more baskets is a registered broker-dealer or other_securities market participant such as a bank or other financial_institution that but for an exclusion from registration would be required to register as a broker-dealer to engage in securities transactions is a participant in company such as a bank broker dealer or trust company enters into an authorized participant agreement among trustee n sponsor m and other persons described in trust agreement b and has established an unallocated account with custodians or another lbma-approved gold-clearing bank unallocated account sponsor m on prior written notice to trustee n may increase or decrease the number of shares comprising a basket trust t does not issue or redeem individual shares but rather the shares are be listed and traded on stock exchange x which allows trading by authorized broker-dealers thus investors including accounts normally would purchase shares through a broker-dealer as they would any other security and the account's ownership is evidenced only on the books_and_records of the broker dealer through which the shares are purchased shares are offered to the public from time to time at their net asset value which reflects the price of trust t's holdings of gold minus fees and expenses and they trade on stock exchange x at a trading price that does not necessarily reflect the per share net asset value of trust t in exchange for the initial deposit of gold trustee n issued a global certificate to company when the initial registration_statement for the sale of shares became effective trustee n directed company to credit the initial depositor of gold with a corresponding number of baskets trustee n applied to company for acceptance of the shares in its book-entry system shares deposited with company are evidenced by one or more global certificates that will be registered in the name of company p as nominee for company any owner of a beneficial_interest in shares other than an authorized participant who wishes to surrender shares in exchange for physical gold in the amount represented by those shares delivery applicant must submit a document in a form satisfactory to sponsor m delivery application the number of shares to be delivered by the delivery applicant must correspond in fine ounces to the fine ounce content of the gold requested sponsor m may decline to approve a delivery application_for any reason sponsor m oversees the performance of trustee n and trust t's principal service providers but does not exercise day-to-day oversight of them sponsor m performs many functions including engages in over-the-counter transactions with a precious metals dealer to exchange trust t's gold for gold of different specifications as requested by a delivery applicant requests trustee n to order an audit of custodians to the extent permitted under the agreement with custodian s and reviews delivery applications under certain circumstances sponsor m can remove trustee n and appoint a successor trustee trustee n is a bank within the meaning of sec_408 of the code trustee n is responsible for the day-to-day administration of trust t such as processing orders from authorized participants for the creation and redemption of baskets coordinating with custodians the receipt of unallocated gold transferred to trust tin exchange for baskets holding trust t's cash and other financial_assets if any and making distributions of cash or other_property to investors neither sponsor m nor trustee n assumes any obligation or liability to owners of shares including liability with respect to the worth of trust t's property except that each agrees to perform in good_faith the obligations assigned to it as specifically set forth in trust agreement b custodian s will serve as the custodian of trust t's assets unless and until a successor or additional custodian or custodians are appointed by trustee n at the direction of or as approved by sponsor m custodian s is a banking institution whose principal_place_of_business is in city y of foreign_country z custodian s is subject_to the laws of country z custodian s holds trust t's allocated gold receives and converts allocated and unallocated gold on trust t's behalf supplies inventory information to trustee n and sponsor m and facilitates the transfer of gold into and out of trust t when physical gold is allocated to trust t no more than fine ounces of unallocated gold the maximum weight corresponding to a london bar may remain in trust t's unallocated account at the end of each business_day trustee n custodians company u and other service providers engaged by trust t may or may not have insurance that is adequate to recover any losses_incurred such as those incurred as a result of damage theft or fraud trust twill terminate on the occurrence of various events including the shares are delisted from a national securities exchange and not approved for listing on another national securities exchange registered owners of shares holding at least percent of the outstanding shares elect to terminate trust t sponsor m determines that termination is advisable because trust t fails to qualify as a grantor_trust under the code company ceases to act as a depository with respect to the shares and a replacement depository has not been found or the united_states securities_and_exchange_commission sec determines that trust t is an investment_company under the investment_company act of as amended and trustee n has actual knowledge of the sec's determination on the termination of trust t trustee n will sell the property of trust t pursuant to sponsor m's direction or if sponsor m fails to provide direction as trustee n determines trustee n may thereafter hold the net_proceeds of any such sale together with any other cash uninvested for the pro_rata benefit of the persons in whose name the shares are registered on the books of trustee n after the sale of the property of trust t trustee n is obligated to deliver to persons surrendering their shares and to company their pro_rata portion of the net_proceeds and other cash held by trustee n the owners of shares will not receive any of the physical gold held by trust ton its termination based on the above facts and representations you request rulings that the acquisition of shares by the custodian or trustee of an account will not constitute the acquisition of a collectible under sec_408 of the code and thus an account will not be treated as having made a distribution under sec_408 by virtue of owning such shares sec_408 of the code provides that the acquisition of any collectible by an individual_retirement_account or by an individually-directed account under a plan described in sec_401 a shall be treated as a distribution from such account in an amount equal to the cost to such account of such collectible sec_408 of the code provides that for purposes of sec_408 the term collectible means a any work_of_art b any rug or antique c any metal or gem d any stamp or coin e any alcoholic beverage or f any other tangible_personal_property specified by the secretary for purposes of sec_408 sec_408 of the code provides that for purposes of sec_408 the term collectible shall not include a any coin which is i a gold coin described in paragraph or of sec_5112 of title united_states_code ii a silver coin described in sec_5112 of title united_states_code iii a platinum coin described in sec_5112 of title united_states_code or iv a coin issued under the laws of any state or b any gold silver platinum or palladium bullion of a fineness equal to or exceeding the minimum fineness that a contract market as described in section of the commodity exchange act u s c requires for metals which may be delivered in satisfaction of a regulated_futures_contract if such bullion is in the physical possession of a trustee described in sec_408 based on the facts and representations submitted we conclude with respect to your ruling_request that the acquisition of shares by the trustee or custodian of an account will not constitute the acquisition of a collectible within the meaning of sec_408 of the code and thus an account owning shares of trust twill not be treated as having made a distribution under sec_408 solely by virtue of owning such shares however in the event any shares held in an account are exchanged for gold such exchange would constitute the acquisition of a collectible for purposes of sec_408 and therefore a distribution from the account except to the extent the gold acquired by the account satisfies sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under any other provisions of the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concerns regarding this ruling please contact car ton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc - ----
